Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to foreign application DE102019101908.7 filed on January 25th, 2019 has been accepted.
Information Disclosure Statement
The Information Disclosure Statement filed on July 21st, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rendered indefinite for reciting “particularly coal” in L1. It is unclear whether this is a limitation or not. Additionally claim 1 is rendered indefinite for reciting that the pressure measuring device is “arranged upstream to the jigging material carrier.” It is unclear how “upstream” is being defined. In both Fig. 1 and pg3, L21-22 “upstream is defined as being in the direction of the air flow. However, in pg3, L12-13 “upstream” is defined as “i.e. essentially underneath.”  

Claim 6 is rendered indefinite for reciting that the pressure measuring device is “determined upstream to the jigging material carrier (L12).” It is unclear how “upstream” is being defined. In both Fig. 1 and pg3, L21-22 “upstream is defined as being in the direction of the air flow. However, in pg3, L12-13 “upstream” is defined as “i.e. essentially underneath.”

Claim 10 is rendered indefinite for reciting “the air flow is changed between a minimal air flow and a maximal air flow while the jigging material carrier is completely filled.” The definitions of minimal and maximal air flow are unclear. Therefore, it is unclear what the start and end points for the calibration are. This claim will be interpreted as a simple airflow calibration based on the measured pressure. 

Claims 2-5 and 7-9 are rejected by virtue of their dependencies 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snoby et al. (US 9561510), hereafter Snoby.

With regards to claim 1, Snoby discloses an air jigging machine for the dry processing of raw materials (Abstract) comprising: at least one material feeding device (infeed unit 122), at least one jigging material carrier that is provided with openings (material support unit 112), an air funnel (plenum 110) that is arranged underneath the jigging material carrier and by means of which an air flow can be fed to the jigging material carrier as working air, which is composed of a constant partial flow and a superimposed pulsating partial flow, such that the working air can flow through the material fed onto the jigging material carrier (Col. 4, L25-30), and said material can be stratified into a heavy material layer acting as a jig bed, and a light material layer, lying thereon (Col. 5, 54-63), discharge device for the heavy material (118) and light material (116) stratified on the jigging material carrier during the jigging process, characterized in that a pressure measuring device (metering device 108 determines pressure) for determining the pressure differential between the pressure in the air funnel and the surroundings is arranged upstream to the jigging material carrier, and in that a control unit for adjusting the material throughput is provided (Col.4, L44-47) wherein the measured pressure differential is used for adjusting the material throughput.

	With regards to claim 2, Snoby discloses all the elements of claim 1 as outlined above. Snoby further discloses wherein the discharge device has a discharge adjusting device for the heavy material (discharge control 114) and the discharge adjusting device is adjusted in dependence on the measured pressure differential. 

With regards to claim 3, Snoby discloses all the elements of claim 1 as outlined above. Snoby further discloses wherein the material feeding device has an infeed adjusting device and the infeed adjusting device is adjusted in dependence on the measured pressure differential (Col. 5, L15-17).

With regards to claim 4, Snoby discloses all the elements of claim 1 as outlined above. Snoby further discloses wherein a fan and/or a valve (adjustable orifice 106) for adjusting the air flow is connected to the air funnel, and wherein the fan and/or the valve is adjusted in dependence on the measured pressure differential.

With regards to claim 5, Snoby discloses all the elements of claim 1 as outlined above. Snoby further discloses wherein the jigging material carrier can be subjected to vibrations by means of an associated drive (Col. 3, L42-47).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snoby as and further in view of Dittmann et al. (DE 2143817), hereafter Dittmann.

With regards to claim 6, Snoby discloses a method for operating an air jigging machine, comprising at least the following steps (Fig 2): feeding material comprising light material and heavy material (step 202), onto at least one jigging material carrier (2) that is provided with openings (Col. 5, L19-22), causing an air flow to flow through the material fed onto the jigging material carrier as working air (step 208), which is composed of a constant partial flow and a superimposed pulsating partial flow (Col. 4, L25-30), such that the supplied material is stratified into a heavy material layer (5) acting as a jig bed and a light material layer lying thereon (Col. 5, L54-63), characterized in that a pressure is determined upstream to the jigging material carrier, metering device (108). Snoby does not disclose and in that the infeed and/or the discharge is adjusted in dependence on the determined pressure. Snoby discloses using a variety of sensors in the discharge controller (Col. 4, L50-54).
However, Dittmann discloses the adjustment of parameters based on the pressure from a metering device (pg8, L28-33) It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the pressure measured by Snoby to adjust the infeed or discharge disclosed by Snoby in the manner disclosed by Dittmann, because it is a simple substitution of components based on project parameters (MPEP 2143.I.B).

With regards to claim 7, Snoby and Dittmann disclose all the elements of claim 6 as outlined above. Snoby further discloses wherein a discharge adjusting device for the heavy material is adjusted in dependence on the measured pressure (Col. 4, L50-54).

With regards to claim 8, Snoby and Dittmann disclose all the elements of claim 6 as outlined above. Snoby further discloses wherein an infeed adjusting device is adjusted in dependence on the measured pressure (Col. 5, L15-17).

With regards to claim 9, Snoby and Dittmann disclose all the elements of claim 6 as outlined above. Snoby further discloses wherein a fan and/or a valve is adjusted in dependence on the measured pressure (Col. 3, L34-38). 

With regards to claim 10, Snoby and Dittmann disclose all the elements of claim 6 as outlined above. Snoby does not disclose wherein the measured pressure is used for calibrating the air flow. 
However, Dittmann discloses wherein the measured pressure is used for calibrating the air flow (pg8, L28-33, pg9, L11-15) It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to calibrate the air flow in the machine disclosed by Snoby in the manner disclosed by Dittmann in order to reduce energy consumption (pg9, L14-19). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653